Title: From Thomas Jefferson to James Monroe, 6 February 1800
From: Jefferson, Thomas
To: Monroe, James



Th:J. to Govr. Monroe
Philada Feb. 6: 1800.

Nobody here has recieved mr Madison’s report as it passed the house. the members of the different states are waiting to recieve & forward a single copy to their states to be reprinted there. this would require half a dozen copies. but if you send me one, we can have it reprinted here & sent out. pray do it by the first post. if it was not printed there as amended in a separate pamphlet then send me those sheets of the journal in which it is contained. I expect Dupont the father at Philada every hour. Adieu affectionately.
